 
SECURITY AGREEMENT
 
This Security Agreement (“Agreement”) is made as of September ___, 2009 by and
between CyberDefender Corporation, a California corporation (the “Debtor”), and
the holder or holders of the Note described herein (collectively, the “Secured
Party”).
 
A.           Pursuant to one or more 8% Secured Convertible Promissory Notes
(collectively, the “Note”) of even date herewith between the Debtor and the
Secured Party, the Secured Party has loaned an aggregate of $__________ to the
Debtor.
 
B.           As a condition to loaning money under the Note, the Secured Party
has required the execution and delivery of this Agreement by the Debtor.
 
ACCORDINGLY, in consideration of the mutual covenants contained in the Note and
herein, the parties hereby agree as follows:
 
1.
Definitions.  The following terms have the meanings set forth below:

 
Terms defined in UCC. The following terms, when used herein (whether or not
capitalized), shall have the meanings given them in the UCC, except that (i) for
purposes of this Agreement, the meaning of such terms will not be limited by
reason of any limitation on the scope of the UCC, whether under Section 9-109 of
the UCC, by reason of federal preemption or otherwise, and (ii) to the extent
the definition of any category or type of Collateral is expanded by any
amendment, modification or revision to the UCC, such expanded definition will
apply automatically as of the date of such amendment, modification or revision:
 
“Account”
“Chattel paper”
“Commercial tort claim”
“Consumer goods”
“Deposit account”
“Document”
“Equipment”
“General intangible”
“Instrument”
“Inventory”
“Investment property”
“Letter-of-credit right”
“Letter of credit”
“Money”
“Payment intangible”
 
“Collateral” means all right, title and interest of the Debtor in and to all of
its assets, including, but not limited to, accounts, chattel paper, commercial
tort claims, consumer goods, deposit accounts, documents, equipment, general
intangibles, instruments, inventory, investment property, letter-of-credit
rights, letters of credit, and money, whether now owned or hereafter
acquired.  Collateral shall not include under any circumstances any of the
intellectual property of the Company.
 
“Event of Default” has the meaning specified in the Note.
 
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
(other than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments due under leases required to be capitalized in accordance
with U.S. GAAP.
 
 
1

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, deed of trust, lien, pledge, security interest or
other charge or encumbrance, of any kind whatsoever, including but not limited
to the interest of the lessor or titleholder under any capitalized lease, title
retention contract or similar agreement.
 
“Obligations” means the Company’s monetary obligations under the Note.


“Permitted Indebtedness” means (a) the Indebtedness of the Company existing on
the Original Issue Date, (b) lease obligations and purchase money indebtedness
incurred in connection with the acquisition of capital assets and lease
obligations with respect to acquired or leased assets, (c) indebtedness to a
commercial lender, and (d) “Payment Obligations”, as defined in that certain
Media and Marketing Services Agreement, dated as of March 24, 2009, between the
Company and GR Match LLC (the “Media Services Agreement”).


“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with U.S. GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien; (c) Liens
incurred in connection with Permitted Indebtedness; and (e) Liens incurred
pursuant to Section 2.3 of the Media Services Agreement and the Security
Agreement contemplated thereby.


“Security Interest” means the security interest granted under Section 2.

 
“UCC” means the Uniform Commercial Code as adopted in the State of California.
 
2.           Security Interest.  The Debtor hereby grants the Secured Party,
except as hereinafter provided, a first lien security interest (the “Security
Interest”) in the Collateral to secure payment of the Obligations.  The Security
Interest shall be subordinate to any Permitted Liens.
 
3.           Representations, Warranties and Agreements.  The Debtor hereby
represents, warrants and agrees as follows:
 
(a)           Title.  The Debtor (i) has absolute title to each item of
Collateral in existence on the date hereof, free and clear of all Liens other
than Permitted Liens, (ii) will have, at the time the Debtor acquires any rights
in Collateral hereafter arising, absolute title to each such item of Collateral
free and clear of all Liens other than Permitted Liens, (iii) will keep all
Collateral free and clear of all Liens other than Permitted Liens, and (iv) will
defend the Collateral against all claims or demands of all persons other than
the Secured Party except holders of Permitted Liens. The Debtor will not sell or
otherwise dispose of the Collateral or any interest therein without the prior
written consent of the holder or holders of more than 51% of the outstanding
principal amount of the Note, except that, until the occurrence of an Event of
Default and the revocation by the holder or holders of more than 51% of the
outstanding principal amount of the Note of the Debtor’s right to do so, the
Debtor may sell any inventory constituting Collateral to buyers in the ordinary
course of business.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Legal Name; Jurisdiction; Chief Executive Office. CyberDefender
Corporation is the Debtor’s correct legal name.  The Debtor is organized as a
corporation under the laws of the State of California.  Its chief executive
office is located in Los Angeles, California.
 
4.           Financing Statements.  The Secured Party may (and the Debtor hereby
authorizes the Secured Party to) execute and file such financing statements and
other documents as the Secured Party may at any time deem appropriate to perfect
the Security Interest.
 
5.           Remedies upon Event of Default.  If the holder or holders of more
than 51% of the outstanding principal amount of the Note elect(s) to accelerate
the Note upon the occurrence and continuation of an Event of Default, the
Secured Party may at any time thereafter exercise any one or more of the
following rights and remedies: (a) exercise and enforce any or all rights and
remedies available upon default to a secured party under the UCC, including but
not limited to the right to take possession of any Collateral, proceeding
without judicial process or by judicial process (without a prior hearing or
notice thereof, which the Debtor hereby expressly waives), and the right to
sell, lease or otherwise dispose of any or all of the Collateral, and in
connection therewith, the Secured Party may require the Debtor to make the
Collateral available to the Secured Party at a place to be designated by the
Secured Party which is reasonably convenient to both parties, and if notice to
the Debtor of any intended disposition of Collateral or any other intended
action is required by law in a particular instance, such notice shall be deemed
commercially reasonable if given at least 10 calendar days prior to the date of
intended disposition or other action; and (c) exercise or enforce any or all
other rights or remedies available to the Secured Party by law or agreement
against the Collateral, against the Debtor or against any other person or
property.
 
6.           Secured Party’s Obligations.  The Secured Party’s duty of care with
respect to Collateral in its possession (as imposed by law) shall be deemed
fulfilled if the Secured Party exercises reasonable care in physically
safekeeping such Collateral or, in the case of Collateral in the custody or
possession of a bailee or other third person, exercises reasonable care in the
selection of the bailee or other third person.
 
7.           Waiver; Cumulative Remedies.  This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in writing signed by the holder or holders of at least
51% of the outstanding principal amount of the Note; provided, that this
Security Interest will be released in full, without further action by any party,
upon the satisfaction in full of the Note.  A waiver signed by the Secured Party
shall be effective only in the specific instance and for the specific purpose
given.  Mere delay or failure to act shall not preclude the exercise or
enforcement of any of the Secured Party’s rights or remedies.  All rights and
remedies of the Secured Party shall be cumulative and may be exercised
singularly or concurrently, at the Secured Party’s option, and the exercise or
enforcement of any one such right or remedy shall neither be a condition to nor
bar the exercise or enforcement of any other.  Any waiver, modification or
amendment of this Agreement affecting any rights of the Debtor shall be in
writing signed by the Debtor.
 
8.           Binding Effect.  This Agreement has been duly and validly
authorized by all necessary action of the Debtor and the Secured Party. This
Agreement shall be binding upon and inure to the benefit of the Debtor and the
Secured Party and their respective successors and assigns and shall take effect
when signed by the Debtor and delivered to the Secured Party, and the Debtor
waives notice of the Secured Party’s acceptance hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
9.           Governing Law; Venue.  This Agreement will be governed by the laws
of the State of California without giving effect to any choice or conflict of
law provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction. Venue for any legal action under
this Agreement shall be the state or federal courts located in the City of Los
Angeles, California.
 
10.           Severability.  If any provision or application of this Agreement
is held unlawful or unenforceable in any respect, such illegality or
unenforceability shall not affect other provisions or applications which can be
given effect and this Agreement shall be construed as if the unlawful or
unenforceable provision or application had never been contained herein or
prescribed hereby.
 
11.           Survival.  All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Obligations.
 
12.           Counterparts.  This Agreement may be executed by facsimile
signature and in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 
CYBERDEFENDER CORPORATION,
 
a California Corporation
         
Gary Guseinov
 
Chief Executive Officer
     
SECURED PARTY:
       

 
 
4

--------------------------------------------------------------------------------

 
 